Matter of Liquidation of Midland Ins. Co. (2017 NY Slip Op 07176)





Matter of Liquidation of Midland Ins. Co.


2017 NY Slip Op 07176


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Tom, J.P., Renwick, Andrias, Singh, Moulton, JJ.


41294/86

[*1] In re Liquidation of Midland Ins. Co.
 Northern States Power Company, etc., Claimant-Appellant,
v Maria T. Vullo, Superintendent of Financial Services of the State of New York as Liquidator of Midland Insurance Company, Respondent-Respondent.


Michael Best & Friedrich LLP, Milwaukee, WI (Raymond R. Krueger of the bar of the State of Wisconsin, admitted pro hac vice, of counsel), and Cowan, Liebowitz & Latman, P.C., New York (Joelle A. Milov of counsel), for appellant.
Eliot J. Kirshnitz, New York, and Brown Werner LLP, Philadelphia, PA (James E. Brown of the bar of the Commonwealth of Pennsylvania, admitted pro hac vice, of counsel), for respondent.

Order, Supreme Court, New York County (Michael D. Stallman, J.), entered July 13, 2016, which confirmed the report of a Referee, dated December 10, 2015, disallowing claimant from asserting certain excess insurance claims in the New York liquidation proceeding for Midland Insurance Company because the issues have already been fully litigated in a previous action in Minnesota, unanimously affirmed, with costs.
Supreme Court and the Referee properly found that the subject claims are barred by res judicata and collateral estoppel, based on prior rulings in Minnesota on the same claims and issues (see Spectris Inc. v 1997 Milton B. Hollander Family Trust, 138 AD3d 626 [1st Dept 2016]; Bruno v Bruno, 83 AD3d 165 [1st Dept 2011], lv denied 18 NY3d 805 [2012]; Hauschildt v Beckingham, 686 NW2d 829, 840 [Minn 2004]).
We have considered claimant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK